Citation Nr: 0800315	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to 
August 1, 1997 and a rating in excess of 50 percent from 
August 1, 1997, to December 22, 2001, for post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).

The Board notes that, in July 2005, the veteran filed a 
Substantive Appeal for an effective date earlier than 
December 22, 2001, for a 100 percent rating for PTSD.  The 
veteran had also previously filed a Substantive Appeal for an 
increased rating for PTSD.  Because the issue of an earlier 
effective date must be addressed in the discussion of an 
increased rating for PTSD, the Board has subsumed the claim 
for an earlier effective date into the claim for increased 
ratings for PTSD.  

The Board notes that the veteran, in his July 2007 Central 
Office hearing testimony, appears to raise a claim of an 
earlier effective date for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Prior to February 26, 2001, the veteran's PTSD resulted 
in occupational and social impairment with deficiencies in 
areas such as work, personal relations, and mood, but not 
total impairment.

2.  There is evidence of total impairment, due to PTSD, from 
February 26, 2001, forward.




CONCLUSIONS OF LAW

1.  Prior to February 26, 2001, the criteria for a rating of 
70 percent, but no higher, for PTSD, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2007).

2.  From February 26, 2001, forward, the criteria for a 100 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In June 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
notes that the June 2003 notice letter postdated the initial 
adjudication.  The claim was subsequently readjudicated 
without taint from the prior decision, however.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (indicating that the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as in a SSOC (SSOC), is 
sufficient to cure the timing defect).  No prejudice has been 
alleged, and none is apparent from the record.  No prejudice 
has been alleged and none is apparent from the record.  

Although the notice referred to above does not specifically 
address the effective date that may be assigned following a 
grant of increased compensation, any error in failing to 
notify the veteran regarding assignment of an effective date 
for increased compensation is harmless error, since, among 
other things, the decision herein represents a substantial 
grant of the veteran's claim (albeit not a total grant) and 
to further delay finality in this matter - which has been in 
appellate status for a decade - would prejudice the veteran 
more than remanding due to, in this case, a technical error 
(particularly because the veteran and his representative have 
actively participated in the proceeding for a decade and are 
no doubt aware of how effective dates are assigned).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing personal hearings, and 
providing VA examinations.  

Service connection was granted for PTSD in September 1996, 
and a 30 percent rating was assigned, effective August 4, 
1995.  The veteran did not appeal the decision.  
Subsequently, in February 1997, a VA examination was 
conducted; the examination record served as an informal claim 
for an increased rating for PTSD.  See 38 C.F.R. 
§ 3.157(b)(1).  An increased rating was denied by a March 
1997 rating decision, and this decision was appealed.  The 
veteran was subsequently assigned a 50 percent rating, 
effective August 1, 1997, and a 100 percent rating effective 
December 22, 2001.  The veteran also was awarded temporary 
total ratings due to PTSD hospitalizations throughout the 
pendency of the appeal.  

Under the rating criteria for mental disorders, A 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, due to symptoms 
such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.   
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Records dating prior to December 22, 2001, indicate that the 
veteran was an inpatient for PTSD in July 1996, June 1997, 
January 1998, August 1998, December 1998/January 1999, 
November/December 2000, and September/October 2001.  The 
medical records report the veteran's history of sleep 
disturbance; anhedonia; difficulty with trust; irritability; 
nightmares; intrusive thoughts; hypervigilance; feelings of 
depression, agitation, and fear; social isolation; mood 
changes; hallucinations; and difficulty cultivating and 
establishing interpersonal relationships.  The medical 
records also report the veteran's history of violent 
feelings, "substantial difficulty controlling his anger," 
and impaired impulse control, including a history of choking 
his daughter and almost choking his then-fiancee's son.  See 
April 1997 VA treatment record; June 1997 Silverman 
statement.  Additionally, the medical records indicate that 
the veteran had a history of suicidal thoughts, culminating 
in a suicide attempt in February 2001, after an altercation 
with his son.  See February 2001 VA treatment record.  

The evidence also indicates that the veteran's PTSD symptoms 
impaired his ability to work.  The veteran worked in a Court 
as a bailiff until July 2000.  See November 2000 and January 
2005 statements.  The veteran also worked part-time for a 
security company until June 2001.  The veteran has reported 
that he had to stop working for the security company because 
of his PTSD symptoms, but treatment records report the 
veteran's history of stopping work because of treatment for 
hepatitis C.  See e.g., October 2001 VA treatment record.  
Regardless of whether the veteran's PTSD was the sole reason 
for the cessation of his part-time work, the evidence 
indicates that the veteran's hours and salary were 
diminishing at the part-time job prior to his departure, and 
a June 2000 statement from the security company's general 
manager reports that the veteran was involved in "several 
incidents of aggression where it was necessary to retain 
legal professionals" to protect the veteran and the firm.  
See June 1997 employer statement; June 2000 statement.  In an 
April 2001 statement, a psychologist opined that the veteran 
was "permanently disabled occupationally and socially due to 
problems interfering with attention, concentration, poorly 
controlled anger and fear that he may harm someone."  See 
April 2001 employer statement. 

The Board finds that the foregoing evidence most nearly 
approximates a 100 percent rating from February 26, 2001 (the 
date the suicide attempt is reported), forward, based on the 
evidence of the February 2001 suicide attempt, the April 2001 
finding of permanent occupational and social impairment, and 
the veteran's lack of regular employment.  

The Board also finds that the foregoing evidence most nearly 
approximates a 70 percent rating, but no higher, prior to 
February 26, 2001.  Although the records indicate that the 
veteran had "severe" PTSD prior to February 26, 2001, the 
reported symptoms do not approximate a finding of total 
impairment.  The veteran is consistently noted to be properly 
dressed and groomed, neat, orderly, and oriented to at least 
time, person, and place.  No thought, speech, or memory 
disorder is ever found, and the veteran's thought processes 
and associations and speech are generally reported to be 
coherent.  The records indicate the veteran's history of 
having an impaired memory, but testing consistently revealed 
that the veteran's memory was intact.  Additionally, although 
the evidence indicates that the veteran had problems with 
anger management, to include "choking" or almost choking 
his daughter and stepson in 1997, the evidence generally 
indicates that the veteran controlled his anger and impulses; 
there is no evidence of the veteran posing a persistent 
danger to himself or others or having grossly inappropriate 
behavior.  The evidence also does not indicate that the 
veteran is unable to perform his activities of daily living.  
As stated above, the veteran is noted to be properly dressed, 
groomed, and neat, and although the veteran has reported that 
his daughter helps him food shop, prepare his food, and do 
his laundry (See, e.g., January 1999 VA examination record), 
the evidence does not indicate that the veteran is unable to 
perform these tasks.  Finally, prior to February 2001, the 
evidence indicates that the veteran works, albeit part-time, 
and maintains relationships with his family.  

The reported global assessment of functioning (GAF) scores 
also indicate less than total impairment.  The records 
indicate that the average GAF score was 46, and the GAF 
scores were generally noted to be 45 to 50, with outliers at 
38 and 55.  See generally VA treatment records.  A score of 
41 to 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
These scores, and the symptoms, most nearly approximate a 
rating of 70 percent, and no higher.  

In sum, the Board finds that the veteran's PTSD warrants a 
rating of 70 percent, but no higher, prior to February 26, 
2001, and a rating of 100 percent from February 26, 2001, 
forward.  


ORDER

A rating of 70 percent, but no higher, is granted for the 
period prior to February 26, 2001, subject to the regulations 
governing the payment of VA monetary benefits.

From February 26, 2001, forward, a 100 percent rating for 
PTSD is granted, subject to the regulations governing the 
payment of VA monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


